DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 21-40 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 21 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the thin-film encapsulation layer covers and contacts a portion of the power supply wire, the protrusion and the dam portion, and wherein the thin-film encapsulation layer extends outside the dam portion.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 32 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a power supply wire is located in the non-display area, and the protrusion covers a portion of top surface and outer side surface of the power supply wire, and wherein the thin-film encapsulation layer covers the protrusion and extends outside the protrusion.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 22-31 and 33-40 depend from claim 21 or 32 so they are allowable for the same reason.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982.  The examiner can normally be reached on M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KYOUNG LEE/Primary Examiner, Art Unit 2895